Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00790-CV

                                           IN RE Joshua KARLIN

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 2, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 7, 2019, relator filed a petition for writ of mandamus. The real party in

interest filed a response, to which relator replied. After considering the petition, response, reply,

and the record, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2015CI08588, styled In the Interest of K.G.K., a Child, pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.